Title: From Thomas Jefferson to the Commissioners of the Federal District, 13 November 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Nov. 13. 1792.

Your letter of the 5th. inst. came duly to hand, and you will recieve by tomorrow’s stage 500. copies of the city of Washington with the soundings. It has been proposed here to sell them at 3/4 of a dollar, and the Boston plans at 3/8. On this you will be pleased to decide. I have the honor to inclose you the President’s order on the Treasurer of Virginia for the second instalment of the money given by that state, and the letter of advice to the Treasurer (also inclosed) will explain to you why the draught is in that form.The merits of the machine for cutting and polishing stone shall be enquired into and communicated to you. In the mean time permit me to add that in the French Encyclopedie Methodique you will find the drawings of mills for this purpose.  The idea which has been suggested, of your employing a superintendant to execute all the details of your institution under your general orders, if finally approved by yourselves, would meet the approbation of the President. But whether it should be Mr. Blodget, of whom you appear to think well, or what other person, the President would leave entirely to yourselves. I have the honor to be with great esteem Gentlemen your most obedt. & most humble servt

Th: Jefferson

